             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 1 of 32



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


JEFFERSON-11TH STREET, LLC
1433 T Street, N.W., Suite T-10
Washington, D.C. 20009,                         Civil Case No.

                                Plaintiff,
      - against -

THE DISTRICT OF COLUMBIA

Serve:
Hon. Muriel Bowser (or designee)
Executive Office of the Mayor
John A. Wilson Building
1350 Pennsylvania Avenue, N.W.
Washington, DC 20004

Karl A. Racine, Esq. (or designee)
Attorney General for the District of Columbia
441 4th Street, N.W, Suite 1100 South
Washington, D.C. 20001,

2724 11TH STREET NW TENANTS’
ASSOCIATION, INC.
2724 11th Street, N.W.
Washington, D.C. 20001,

LATINO ECONOMIC DEVELOPMENT
CORPORATION OF WASHINGTON, D.C.
641 S Street, N.W.
Washington D.C. 20001,

BENJAMIN GILMORE, as Receiver of 2724
11th Street, N.W.
c/o The Gilmore Law Firm, PLLC
1702 Seaton Street, N.W.
Washington, D.C. 20009, and

JOHN DOES 1-5,
Addresses unknown,

                               Defendants.
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 2 of 32




                                           COMPLAINT

               Plaintiff Jefferson-11th Street, LLC, by counsel, for its complaint against

defendants alleges:

                                              PARTIES

       1.      Plaintiff Jefferson-11th Street, LLC, is a District of Columbia limited liability

company and has its principal place of business in the District of Columbia.

       2.      Defendant the District of Columbia (“District”) is a body corporate for municipal

purposes. The District exercises executive power through, among other authorities, the Office of

the Attorney General (“OAG”) and the Board of Zoning Adjustment (“BZA”). The District

exercises judicial power, at the trial level, through the Superior Court of the District of Columbia

and its judges (“DC Superior Court”) and through Benjamin Gilmore, acting as court-appointed

receiver, as alleged further below. The District exercises legislative power, in part, through the

operation of Advisory Neighborhood Commissions (“ANC”).

       3.      On information and belief, defendant 2724 11th Street NW Tenants’ Association,

Inc. (“Tenants’ Association”), is a District corporation, has its principal place of business in the

District, and exists, in part, to cause the Property (as defined further below) to be sold to a

landlord chosen by tenants of the Property.

       4.      On information and belief, defendant Latino Economic Development Corporation

of Washington, D.C. (“LEDC”), is a District corporation doing business as the “Latino

Economic Development Center” and has a place of business in the District. On information and

belief, LEDC exists, in part, to assist tenants in purchasing their apartment buildings, including




                                                 -2-
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 3 of 32



the Property (as defined further below), for themselves under the Tenant Opportunity to Purchase

Act, D.C. Code §§ 42-3404.01 to-.14 (“TOPA”).

        5.      Defendant Benjamin Gilmore is a natural person and, on information and belief,

has a place of business in the District of Columbia. As of November 17, 2017, defendant

Gilmore has served as court-appointed receiver, as alleged further below.

        6.      Defendants John Doe 1-5 are persons or entities presently unknown to plaintiff, as

alleged further below, but whose identities and roles are anticipated to be revealed in pre-trial

discovery.

                                    JURISDICTION & VENUE

        7.      This court has jurisdiction of the subject matter of Counts I and II of this action

pursuant to 28 U.S.C. § 1331 as an action arising under the Constitution of the United States and

pursuant to 28 U.S.C. § 1343(a)(3) as an action to redress the deprivation under color of District

law, ordinance, custom, and usage of rights secured by the Constitution of the United States.

        8.      The court has supplemental jurisdiction of the subject matter of Count III pursuant

to 28 U.S.C. § 1367(a).

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2)

because, on information and belief, all defendants reside in this district, a substantial part of the

events giving rise to the claims occurred in this district, and the Property (as defined further

below) that is the subject of the action is situated in this district.

                        ALLEGATIONS COMMON TO ALL COUNTS

The Property

        10.     Since 2009, plaintiff Jefferson-11th Street, LLC has owned 2724 11th Street,

N.W., Washington, D.C., a two-story (plus basement), nearly 100-year-old, 26-unit residential



                                                   -3-
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 4 of 32



apartment building (“Property”).

         11.    The Property is unencumbered with debt; and Jefferson-11th Street, LLC’s equity

in the Property is therefore 100% of the Property’s fair market value.

         12.    The Property is zoned R-4.

         13.    The Property is located in ANC area 1B.

         14.    As of January 1, 2018, the District’s Department of Taxation and Revenue

assessed the market value of the Property to be $2,778,490.

         15.    Since 2017, only fifteen of the Property’s twenty-six rental units have been

occupied.

         16.    The Property is subject to the District’s laws and regulations establishing a

scheme of limitations on the escalation of certain residential rents commonly known collectively

as “rent control.”

         17.    The Property is also subject to the District’s laws and regulations pertaining to the

health, safety, and security of residential premises commonly known collectively as the “housing

code.”

         18.    As a result of the Property’s being subject to rent control as well as its age,

condition, and location, its rental rates are among the lowest available in Northwest Washington

for comparably sized units.

         19.    Because of its low rents, the Property generates revenue barely sufficient to cover

operating expenses and taxes.

         20.    At current rents and as currently configured, even at full occupancy the Property

would not generate sufficient cash flow, after operating expenses and taxes, to pay for or justify

the financing of major capital improvements.



                                                 -4-
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 5 of 32



       21.      Because of the Property’s current condition and litigation posture, as alleged more

fully below, Jefferson-11th Street, LLC has been unable (since December 2017) to obtain

general liability coverage for the Property, thereby exacerbating the risks associated with owning

the Property.

Property Condition

       22.      On information and belief, the Property has had limited structural modifications

or structural repairs since it was originally built in or about 1923.

       23.      The Property contains a boiler dating from the 1980s, lacks central air

conditioning, and requires major structural repairs (including to the foundation) and major

improvements to or replacement of all systems.

       24.      The Property also needs substantial interior repairs and rehabilitation, including

repair and replacement of many interior floors, walls, and ceilings, some of which are known to

cover asbestos and lead paint.

       25.      In the absence of a substantial rehabilitation, the Property has necessarily required

constant repairs, including structural repairs, interior repairs, and repairs to systems.

Jefferson-11th Street, LLC’s Efforts to Rehabilitate the Property

       26.      At various times since 2012, Jefferson-11th Street, LLC has planned and

attempted to improve and rehabilitate the Property while also raising rents within the limits

allowed by law.

       27.      In 2012, Jefferson-11th Street, LLC sought the consent of 70% of the Property’s

tenants for a voluntary rehabilitation and rent increases as allowed by the District of Columbia

Rental Housing Act of 1985 (“Housing Act”).




                                                 -5-
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 6 of 32



       28.     Jefferson-11th Street, LLC’s proposed 2012 rehabilitation would have cost

approximately $750,000 to $1 million and would have involved the installation of a new roof,

new bathrooms and kitchens, through-the-wall heating and air conditioning units, cosmetic

upgrades to hallways and floors, and would have increased rents between $50 to $100 per unit

per month.

       29.     Jefferson-11th Street, LLC was unable to obtain 70% consent to the 2012

voluntary rehabilitation plan from Property tenants or residents.

       30.     As alleged in greater detail further below, from late 2012 through 2015, Jefferson-

11th Street, LLC attempted to obtain rent adjustments through the filing of hardship petitions

under the Housing Act, which permits housing providers to seek rent adjustments above the

automatic yearly adjustments otherwise allowed by law and thereby generate a 12% rate of

return on equity.

       31.     Prior to September 24, 2012, Jefferson-11th Street, LLC had not previously filed a

hardship petition for the Property and instead had taken only the yearly automatic rent increases

allowed by law.

Hardship Petition No. 20,888

       32.     On September 24, 2012, Jefferson-11th Street, LLC filed Hardship Petition No.

20,888 (“HP 20,888”) with the District of Columbia’s Office of the Rent Administrator (“Rent

Administrator”).

       33.     HP 20,888 sought to raise rents at the Property by 31.5% to achieve the 12% rate

of return allowed by law.

       34.     By early 2013, Jefferson-11th Street, LLC was planning upgrades that included

construction of a new secondary entrance on the Property’s Girard Street side and the



                                               -6-
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 7 of 32



construction of six to eleven new apartment units in the Property’s basement to add to the

Property’s rental income, thereby supporting overall Property upgrades and justifying continued

operation of the Property as rental housing.

       35.     On January 18, 2013, the Rent Administrator granted HP 20,888, and issued an

order conditionally permitting Jefferson-11th Street, LLC to raise rents at the Property by 31.5%

(“HP 20,888 Order”).

Tenants’ and Affiliates’ Scheme to Obtain Substantial
Property Improvements Without Incurring Rent Increases

       36.     On information and belief, in or about January 2013 certain tenants or residents of

the Property, assisted by and acting in concert with defendant LEDC and possibly others

presently unknown to Jefferson-11th Street, LLC (“Tenants and Affiliates”), began to formulate

a scheme to obtain substantial Property improvements but without incurring rent increases

(“Scheme”).

       37.     On information and belief, Tenants and Affiliates initially formulated the Scheme

as a means of opposing HP 20,888 and blocking the rent increase permitted by the HP 20,888

Order, but they subsequently expanded and continued the Scheme to encompass and thwart

Jefferson-11th Street, LLC’s every subsequent effort to improve and rehabilitate the Property in

a commercially reasonable manner and raise rents as allowed by law.

       38.     On information and belief, the Scheme consists of deliberately leveraging

complaints about the Property’s condition and chronic need of repair into seriatim claims of

housing code violations put forth with the ulterior purposes of: (a) obtaining various Property

repairs and improvements under color of law but without incurring corresponding rent increases

otherwise allowed by law; and (b) artificially suppressing the fair market value of the Property so




                                               -7-
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 8 of 32



that the Property remains within the economic reach of tenants to purchase for themselves at a

future time in exercise of their TOPA rights.

Initial Implementation of the Scheme

       39.     On or about January 31 and February 19, 2013, certain tenants or residents of the

Property objected to the HP 20,888 Order, complaining, among other things, of housing code

violations at the Property.

       40.     On information and belief, the January and February 2013 objections to the HP

20,888 Order were filed and prosecuted in furtherance of the Scheme.

       41.     On March 14, 2013, HP 20,888 was transferred to the District’s Office of

Administrative Hearings (“OAH”) for further proceedings on the objections filed.

       42.     On information and belief, on March 19, 2013, in furtherance of the Scheme,

certain tenants or residents of the Property, with the assistance and encouragement of defendant

LEDC and possibly others presently unknown to Jefferson-11th Street, LLC, incorporated

defendant Tenants’ Association, which thereafter joined Tenants and Affiliates and conspired

with them to carry out the Scheme.

Tenant Petition No. 30,391

       43.     On May 7, 2013, the Tenants’ Association filed Tenant Petition No. 30,391 (“TP

30,391”) with the District’s Rental Accommodations Division (“RAD”) under the Housing Act

on behalf of nineteen tenants or residents of the Property alleging, among other things, that

Jefferson-11th Street, LLC impermissibly raised rents while Property units were not in

substantial compliance with the housing code.

       44.     On information and belief, TP 30,391 was filed and prosecuted in furtherance of

the Scheme.



                                                -8-
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 9 of 32



       45.     In the normal course, TP 30,391 was transferred to OAH for further proceedings,

which were stayed pending resolution of HP 20,888.

       46.     In or about May 2013, Jefferson-11th Street, LLC abated or otherwise

satisfactorily resolved (at a cost of nearly $40,000) 88 housing code violations as identified on

Notices of Violation (“NOVs”) issued by the District of Columbia Department of Consumer and

Regulatory Affairs (“DCRA”) following inspections of the Property on May 6, 7, and 8, 2013.

       47.     On or about July 26, 2013, Tenants and Affiliates moved in the OAH to

consolidate HP 20,888 and TP 30,391, and the cases were thereafter consolidated.

       48.     On February 6, 2014, OAH determined that the Rent Administrator had failed to

give proper notice of HP 20,888, vacated the HP 20,888 Order, remanded HP 20,888 to the Rent

Administrator for proper service and an opportunity for objecting tenants to be heard before HP

20,888 was decided, and ordered Jefferson-11th Street, LLC to remand all increased rents

collected pursuant to the HP 20,888 Order.

       49.     In or about February 2014, Jefferson-11th Street, LLC abated or otherwise

satisfactorily resolved (at a cost of nearly $21,000) 34 housing code violations as identified on

new NOVs issued by DCRA following inspections of the Property on February 14, 2014.

Re-filed HP 20,888

       50.     On March 11, 2014, Jefferson-11th Street, LLC re-filed HP 20,888 with updated

financial information.

BZA Application No. 18790

       51.     On April 24, 2014, Jefferson-11th Street, LLC filed application No. 18790 with

the District’s Board of Zoning Adjustment for a zoning variance to accommodate the Property’s

proposed new basement apartment units (“BZA 18790”).



                                                -9-
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 10 of 32



       52.     As eventually formulated, BZA 18790 sought a variance to create nine new

basement units, each with direct outdoor access, and would have upgraded the existing first-floor

and second-floor units and the entire Property with improved storm drainage, improved water,

sanitary, and electrical distribution, new landscaping, a new basement slab, new concrete

basement column footings, new basement foundational underpinning, masonry and façade repair,

new structural steel, new insulation, new exterior waterproofing, a new roof, new interior doors,

new windows, new finish hardware, new interior walls, new flooring, new kitchen cabinets (with

granite countertops), new kitchen appliances, new plumbing, new plumbing fixtures, new

electrical system, new electrical fixtures, a sprinkler system, and new heating and air-

conditioning systems.

       53.     The Property improvements contemplated by BZA 18790 would not have raised

rents for existing tenants or residents of the Property, who would have been temporarily re-

located to upgraded existing units within the Property so that they would not have to vacate the

Property during the upgrade of their own units.

       54.     Tenants and Affiliates filed letters with the Board of Zoning Adjustment in

opposition to BZA 18790.

       55.     On information and belief, Tenants’ and Affiliates’ letters in opposition to BZA

18790 were filed in furtherance of the Scheme.

Second HP 20,888 Order

       56.     On July 3, 2014, the Rent Administrator granted re-filed HP 20,888 and issued an

order (“Second HP 20,888 Order”) conditionally permitting Jefferson-11th Street, LLC to raise

rents at the Property by 31.3% but providing that no increase was to be implemented if a rental

unit or common areas in the Property were in violation of the housing code.



                                               - 10 -
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 11 of 32



       57.     On or about August 6, 2014, the Tenants’ Association filed exceptions and

objections to the Second HP 20,888 Order alleging, among other things, various housing code

violations, and HP 20,888 was thereafter again transferred to OAH for further proceedings.

       58.     On information and belief, the Tenants’ Association’s August 6, 2014, exceptions

and objections to HP 20,888 were filed and prosecuted in furtherance of the Scheme.

DCRA’s Five-Year Proactive Inspection Certification

       59.     On October 29, 2014, DCRA notified Jefferson-11th Street, LLC by letter

designated “Proactive Inspection Certification” that, following inspection by DCRA, the

Property was found to be in compliance with all applicable building codes and would be placed

on a five-year inspection cycle.

       60.     Accompanying DCRA’s notification was a five-year Certificate of Compliance

for the Property issued May 29, 2014, valid for five years through May 28, 2019.

       61.     On information and belief, DCRA’s proactive inspection Certificates of

Compliance, though worded in terms of compliance with applicable building codes, also signify

and are intended to encompass certifications of compliance with applicable housing codes.

Hearing on BZA 18790

       62.     On November 18, 2014, at a District Board of Zoning Adjustment hearing on

BZA 18790, Tenants and Affiliates testified in opposition to the application.

       63.     On information and belief, Tenants’ and Affiliates’ testimony in opposition to

BZA 18790 was given in furtherance of the Scheme.

       64.     On January 13, 2015, the District’s Board of Zoning Adjustment voted to deny

BZA 18790.




                                              - 11 -
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 12 of 32



       65.     On January 16, 2015, OAH granted Tenants’ and Affiliates’ partial summary

judgment motion, which challenged whether re-filed HP 20,888 properly disclosed

encumbrances on the Property.

       66.     Rather than appeal from OAH’s order, Jefferson-11th Street, LLC determined

voluntarily to withdraw re-filed HP 20,888, which withdrawal was accomplished by OAH order

of July 6, 2015, as alleged more fully further below.

       67.     In or about March 2015, Jefferson-11th Street, LLC abated or otherwise

satisfactorily resolved (at a cost of approximately $22,000) 93 housing code violations as

identified on new NOVs issued by DCRA following inspections of the Property on December 8,

2014 (but not received by Jefferson-11th Street, LLC until February 28, 2015).

Tenant Petition No. 30,690

       68.     On July 2, 2015, the Tenants’ Association, on behalf of tenants or residents of

fifteen Property units, filed Tenant Petition No. 30,690 with RAD under the Housing Act

complaining of conditions at the Property and seeking, among other remedies, an order

prohibiting rent increases pending correction of all alleged housing code violations and a 100%

refund of rents paid from April 17, 2015 (“TP 30,690”).

       69.     On information and belief, TP 30,690 was filed and prosecuted in furtherance of

the Scheme.

       70.     In the normal course, TP 30,690 was transferred to OAH for further proceedings.

       71.     On July 6, 2015, OAH vacated the Second HP 20,888 Order, dismissed Tenants’

and Affiliates’ pending exceptions and objections to HP 20,888 as moot, and granted Jefferson-

11th Street, LLC’s motion voluntarily to withdraw re-filed HP 20,888.




                                               - 12 -
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 13 of 32



       72.     On July 24, 2015, the District’s Board of Zoning Adjustment issued its decision

and order denying BZA 18790.

Hardship Petition No. 20,901

       73.     On July 31, 2015, Jefferson-11th Street, LLC filed new Hardship Petition No.

20,901 with the Rent Administrator (“HP 20,901”).

       74.     HP 20,901 sought to raise rents at the Property by 49.5% to achieve the 12% rate

of return allowed by law.

       75.     By the time HP 20,901 was filed, Jefferson-11th Street, LLC’s plan to improve

and rehabilitate the Property involved reconfiguring the entire Property to create six new units in

the basement, ten new units on the first floor (in place of the existing twelve first-floor units),

and ten new units on the second floor (in place of the existing thirteen second-floor units).

       76.     Jefferson-11th Street, LLC’s revised configuration for the Property would have

provided upgraded and enlarged apartments to existing tenants or residents with increased rents

implemented over time.

       77.     On August 21, 2015, petitioning tenants voluntarily withdrew the petition in TP

30,391 in the course of proceedings in TP 30,690.

       78.     On October 6, 2015, the Rent Administrator conditionally granted HP 20,901 to

the extent of permitting Jefferson-11th Street, LLC to increase rents at the Property by 36.81%

(“HP 20,901 Order”).

       79.     On November 10, 2015, the Tenants’ Association filed with RAD objections and

exceptions to the findings, conclusions, and calculations underlying the HP 20,901 Order and

sought reversal of the HP 20,901 Order and dismissal of HP 20,901.




                                                 - 13 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 14 of 32



        80.     Among other grounds raised in objection to the HP 20,901 Order, the Tenants’

Association asserted that substantial housing code violations at the Property barred any rent

increase.

        81.     On information and belief, the Tenants’ Association’s objections and exceptions

to the HP 20,901 Order were filed and prosecuted in furtherance of the Scheme.

        82.     HP 20,901 was thereafter transferred to OAH for further proceedings.

Jefferson-11th Street, LLC’s Substantial Rehabilitation Plan

        83.     Because Jefferson-11th Street, LLC’s efforts to improve the Property and raise

rents as allowed by law through a voluntary proceeding and hardship petitions and to subsidize

improvements to the entire Property by adding market-rate rental apartments to the basement

were thwarted by Tenants and Affiliates and possibly others presently unknown, Jefferson-11th

Street, LLC determined to improve and substantially rehabilitate the Property and raise rents

through the process of substantial rehabilitation under the Housing Act, which permits the Rent

Administrator to consider a housing provider’s petition for substantial rehabilitation of rental

units and for an increase in rents no greater than the equivalent of 125% of the rent charged prior

to substantial rehabilitation.

        84.     To this end, beginning in late 2015, Jefferson-11th Street, LLC formulated a plan

to substantially rehabilitate the Property and increase rents under the Housing Act (“SR Plan”).

        85.     The SR Plan called for: (a) the complete gutting of the entire Property (including

the basement); (b) resurfacing the basement floor and installing new basement walls completely

sealed; (c) replacement of the roof; (d) demolition of each rental unit and replacement with new

units (including new basement units with private terrace entrances), each upgraded with new

interior walls and floors, a dedicated heating and cooling system, new electric lighting and



                                               - 14 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 15 of 32



plumbing fixtures, and new bathroom and kitchen appliances, cabinets, countertops, and vanities;

(e) demolition and removal of the Property’s existing boiler, plumbing, and electrical systems

and replacement with modern code-compliant systems, fixtures, and appliances; (f) removal of

potentially hazardous lead-based paint and asbestos; and (g) upgrades to lobby and common

areas.

         86.     In response to DCRA requests, the SR Plan was subsequently amended to add the

installation of a new code-compliant fire-life safety system (including sprinkler system and

annunciation system), the creation of a new secondary fire exit and new secondary fire staircase,

and the replacement of the existing interior staircase.

         87.     The SR Plan would have required the re-location of Property tenants and residents

during construction, for which Jefferson-11th Street, LLC would pay the re-location allowance

prescribed by the Housing Act.

         88.     At the completion of SR Plan construction, Property tenants and residents would

be permitted to return to the Property and re-rent their former units (or comparably sized units) at

a newly authorized rent ceiling prescribed by the Rent Administrator in accordance with the

Housing Act.

         89.     Since late 2015, Jefferson-11th Street, LLC has taken concrete steps to advance

and implement the SR Plan, including the engagement of professionals for legal, architectural,

construction, and engineering services; obtaining drawings, reports, and estimates; obtaining or

renewing permits for demolition, construction, and repair; submitting plans and drawings for

permit approval to DCRA and revising such plans in response to DCRA comments and

requirements; and negotiating with lending institutions for construction financing.




                                                - 15 -
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 16 of 32



Substantial Rehabilitation Petition No. 20,129

       90.     In furtherance of the SR Plan, on April 13, 2016, Jefferson-11th Street, LLC filed

Substantial Rehabilitation Petition No. 20,129 with the Rent Administrator for the substantial

rehabilitation of the Property under the Housing Act (“SR 20,129”).

       91.     SR 20,129 reflected proposed renovation costs totaling $2.6 million, rent

increases of 49.5%, and would require tenants and residents to vacate the Property for eighteen

to twenty-four months during construction.

       92.     In the normal course, the Rent Administrator transferred SR 20,129 to OAH for

further proceedings.

New DCRA Property Inspections

       93.     May 20, 2016, was the sixteenth and final day of hearings in TP 30,690.

       94.     Less than one month later on June 10 and 17, 2016, DCRA inspectors conducted

Property-wide inspections.

       95.     On information and belief, DCRA’s June 2016 inspections were instigated by

Tenants and Affiliates and perhaps others presently unknown to Jefferson-11th Street, LLC in

furtherance of the Scheme as a predicate to the District’s Receivership Case (as defined further

below).

       96.     On or about June 14 and 21, 2016, DCRA served new NOVs on Jefferson-11th

Street, LLC identifying 151 housing code violations following the June 10 and 17, 2016,

Property inspections.

       97.     Extensions of time to abate the newly asserted violations were requested and

granted, and DCRA re-inspected the Property on September 13 and 21, 2016, during which 35

violations were found to remain.



                                              - 16 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 17 of 32



Arrowhead’s Mold Inspections

       98.      On information and belief, on or about August 18, 2016, Arrowhead Consulting

Inc. (“Arrowhead”) conducted the first of three mold inspections of the Property, found

evidence of fungal growth affecting five units at the Property, and recommended remediation in

accordance with existing District regulations regulating mold removal.

       99.      On information and belief, at an unknown time Arrowhead conducted a second

mold inspection of the Property.

       100.     On information and belief, Arrowhead’s first and second inspections were

conducted at the instigation of Tenants and Affiliates and possibly others presently unknown to

Jefferson-11th Street, LLC in furtherance of the Scheme as a predicate to the Tenants’ Mold Case

(as defined further below).

       101.     Arrowhead’s first and second inspections and the results thereof did not become

known to Jefferson-11th Street, LLC until after the commencement of the Tenants’ Mold Case

(as defined further below).

       102.     Jefferson-11th Street, LLC’s SR Plan would by its nature have remediated any

indoor mold at the Property.

HP 20,901 Withdrawn

       103.     On October 4, 2016, OAH granted Jefferson-11th Street, LLC’s motion to

withdraw HP 20,901 in favor of SR 20,129 and vacated the HP 20,901 Order.

       104.     On October 27, 2016, OAH granted Jefferson-11th Street, LLC additional time to

November 11, 2016, to supplement SR 20,129.




                                              - 17 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 18 of 32



       105.     On November 18, 2016, the Tenants’ Association moved in SR 20,129 for

sanctions against Jefferson-11th Street, LLC for failure to supplement the petition by November

11, 2016.

Tenants’ Mold Case

       106.     On November 3, 2016, five Property tenants (“Mold Case Plaintiffs”)

commenced a two-count action in the DC Superior Court against Jefferson-11th Street, LLC and

one of its members alleging breach of the implied warranty of habitability and violation of

statutory law requiring remediation of indoor mold and seeking treble damages, reimbursement

of mold assessment costs, and attorneys’ fees (Espinal, et al. v. Jefferson-11th Street, L.L.C., et

al., No. 2016 CA 8084 B (D.C. Super. Ct.) (“Tenants’ Mold Case”).

       107.     On information and belief, the Mold Case Plaintiffs commenced and now

prosecute the Tenants’ Mold Case in collaboration with Tenants and Affiliates and possibly

others presently unknown in furtherance of the Scheme.

       108.     On February 1, 2017, OAH denied the Tenants’ Association’s request for

attorneys’ fees sanctions against Jefferson-11th Street, LLC in SR 20,129 and ordered Jefferson-

11th Street, LLC to supplement SR 20,129 by April 28, 2017.

       109.     On April 1, 2017, Jefferson-11th Street, LLC provided supplementary SR 20,129

information to OAH, including a preliminary breakdown of anticipated costs amounting to

nearly $3.8 million.

District’s Receivership Case

       110.     Events in SR 20,129 were overtaken by the OAG’s commencement on April 24,

2017, of a three-count action in the DC Superior Court against Jefferson-11th Street, LLC, its

management agent, and two individual members of those entities (District of Columbia v.



                                                - 18 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 19 of 32



Jefferson-11th Street, LLC, et al., No. 2017 CA 2837 2 (D.C. Super. Ct.) (“District’s

Receivership Case”).

        111.     On information and belief, Tenants and Affiliates and possibly others presently

unknown to Jefferson-11th Street, LLC induced the OAG to commence and prosecute the

District’s Receivership Case in furtherance of the Scheme.

        112.     Based on the 35 unabated housing code violations (of the original 151 such

violations) resulting from DCRA’s June 2016 inspections of the Property, the complaint in the

District’s Receivership Case alleged a pattern of neglect in the operation of the Property and

sought the appointment of a receiver for the Property and injunctive relief under the District’s

Tenant Receivership Act, D.C. Code §§ 42-3651.01 to -.08 (“TRA”), and also sought relief for

allegedly unlawful trade practices under the District’s Consumer Protection Procedures Act, D.C.

Code §§ 28-3901-3913.

        113.     Had Jefferson-11th Street, LLC not been impaired by the Scheme from

improving, upgrading, and substantially rehabilitating the Property in accordance with its plans

from 2012 and thereafter, there would have been no grounds for the District’s Receivership Case.

        114.     On May 1, 2017, Tenants and Affiliates moved to dismiss SR 20,129 for lack of

sufficient detail.

        115.     On information and belief, Tenants’ and Affiliates’ motion to dismiss SR 20,129

was filed and prosecuted in furtherance of the Scheme.

        116.     On May 10, 2017, OAH issued its final order in TP 30,690. The final order

sustained a minority of the housing code violations alleged, awarded damages to the petitioners,

and imposed a fine on Jefferson-11th Street, LLC.




                                                - 19 -
                 Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 20 of 32



          117.     Jefferson-11th Street, LLC’s appeal to the District’s Rental Housing Commission

from OAH’s final order in TP 30,690 is sub judice.

          118.     On June 29, 2017, the DC Superior Court administratively consolidated the

Tenants’ Mold Case and the District’s Receivership Case, and the two cases are currently sub

judice.

          119.     On July 19, 2017, Jefferson-11th Street, LLC and DCRA reached agreement to

settle, as abated or otherwise satisfactorily resolved, 22 of the 35 unabated housing code

violations underlying the OAG’s complaint in the District’s Receivership Case (“DCRA

Settlement Agreement”), leaving only 13 of the complaint’s original 35 alleged housing code

violations unabated.

          120.     On August 15, 2017, OAH dismissed SR 20,129 without prejudice as unripe for

adjudication for lack of sufficient detail for, among other things, Jefferson-11th Street, LLC’s

failure to include detailed plans, specifications, and a building permit.

          121.     As of August 15, 2017, Jefferson-11th Street, LLC was pressing for necessary

permits, approvals, estimates, and other details and intended to re-file SR 20,129 as soon as this

information was in hand.

          122.     On September 19, 2017, Jefferson-11th Street, LLC filed in the District’s

Receivership Case a plan to abate the housing code violations alleged in the OAG’s complaint.

          123.     Jefferson-11th Street, LLC’s proposed abatement plan identified SR 20,129 as

Jefferson-11th Street, LLC’s long-term plan for dealing with the housing code violations alleged

by the OAG, attached a summary of SR 20,129, and represented that Jefferson-11th Street, LLC

anticipated re-submitting SR 20,129 by January 1, 2018.




                                                  - 20 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 21 of 32



        124.     In support of its proposed abatement plan, Jefferson-11th Street, LLC offered the

DCRA Settlement Agreement as evidence that 22 of the 35 housing code infractions alleged in

the OAG’s complaint in the District’s Receivership Case had already been cured to DCRA’s

satisfaction.

        125.     Jefferson-11th Street, LLC’s proposed abatement plan also observed that, since

the filing of the OAG’s complaint on April 24, 2017, Property tenants had caused DCRA to

conduct new Property inspections on July 12 and September 8, 2017, resulting in 24 new

housing code violations as described on NOVs served by DCRA.

        126.     On information and belief, DCRA was induced by Tenants and Affiliates and

possibly others presently unknown to Jefferson-11th Street, LLC to conduct the 2017 inspections

in furtherance of the Scheme.

        127.     In or about August 2017, Jefferson-11th Street, LLC abated or otherwise

satisfactorily resolved (at a cost of approximately $12,000) 18 of the 24 new housing code

violations resulting from DCRA’s 2017 inspections, leaving only 6 of such violations unabated

at the time of the DC Superior Court’s appointment of the Receiver (as defined further below).

        128.     On October 27, 2017, the DC Superior Court rejected Jefferson-11th Street,

LLC’s proposed abatement plan as insufficient to address the alleged housing code violations,

deemed the DCRA Settlement Agreement to be, as a matter of law, no defense to the OAG’s

pattern-of-neglect allegations, and granted the OAG’s request to appoint a TRA receiver for the

Property.

        129.     On November 17, 2017, the DC Superior Court appointed Benjamin Gilmore as

receiver of the Property (“Receiver”).




                                                - 21 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 22 of 32



        130.     The DC Superior Court’s order appointing the Receiver granted him sole and

plenary authority to collect rents, operate the Property in accordance with the powers conferred

by the TRA, and abate not merely the housing code violations alleged in the OAG’s complaint,

but all violations “that currently exist or may exist in the future at the Property while this Order

is in effect.”

The Receiver’s “Scenario 2” Abatement Plan

        131.     On January 2, 2018, the Receiver submitted two alternative plans to the DC

Superior Court for extensive exterior and interior work at the Property ostensibly “aimed at

eradicating conditions that threaten the health, safety and security of the residents of these

properties [sic] and bringing the properties [sic] into compliance with the D.C. Code.”

        132.     One of the Receiver’s alternative abatement plans for interior work, designated

“Scenario 2,” called for code compliance and remediation work “fall[ing] just short of complete

renovation.”

        133.     The Receiver estimated the “Scenario 2” interior work would cost $1,618,190

(plus another $147,737.50 for exterior work) and would require all tenants to vacate the Property

for the entire fifteen-month duration of the work until estimated completion at the end of June

2019.

        134.     The Receiver’s abatement plan, including the “Scenario 2” work, would qualify

as a substantial rehabilitation under the Housing Act, which provides that repairs in excess of

50% of a property’s assessed valuation qualify a property for a substantial rehabilitation.

        135.     The Receiver’s “Scenario 2” proposed no increase in tenants’ rents during the

tenants’ anticipated vacatur from the Property, meaning that Jefferson-11th Street, LLC would be

required to pay the anticipated difference between tenants’ existing rents at the Property and such



                                                - 22 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 23 of 32



higher rents (plus any security deposits and moving costs) they would have to pay for temporary

rental housing elsewhere for the duration of the “Scenario 2” work.

       136.     The Receiver’s “Scenario 2” further proposed that upon completion of the work

all tenants be permitted to return to the Property to units of comparable size as their existing

units with no increase in rents.

       137.     On February 9, 2018, the Receiver submitted to the DC Superior Court a

“Scenario 2” work plan and schedule, which assumed a start date of April 1, 2018, and a

completion date of June 30, 2019.

       138.     On March 30, 2018, the DC Superior Court adopted the Receiver’s “Scenario 2”

abatement plan for the Property and ordered Jefferson-11th Street, LLC to pay the Receiver more

than $2 million to fund the abatement plan.

       139.     Jefferson-11th Street, LLC has paid the required sums to the Receiver, which

currently amount to $2,072,738.

       140.     The Receiver has commenced work to carry out the abatement plan adopted by

the DC Superior Court.

       141.     On July 2, 2018, the Receiver reported to the DC Superior Court that he

anticipated a three-month delay in completion of all work under his “Scenario 2” abatement plan

(i.e, to September 30, 2019), and that roof-related expenditures had exceeded the amount

originally budgeted ($58,790) by almost $10,000.

The Receiver’s Proposed Relocation Budget

       142.     On July 20, 2018, the Receiver filed his “Proposed Relocation Budget,” which

proposed the relocation of all Property tenants to alternative housing for the duration of the

“Scenario 2” work at a cost of $260,442 (for rent subsidies, security deposits, and moving fees)



                                                - 23 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 24 of 32



to be paid by Jefferson-11th Street, LLC or the other respondents/defendants in the District’s

Receivership Case.

       143.      The Receiver’s proposed relocation budget far exceeds the relocation assistance

amounts Jefferson-11th Street, LLC would be required to pay under the Housing Act for tenants

displaced by a substantial rehabilitation in accordance with SR 20,129.

       144.      On July 30, 2018, the DC Superior Court stated that Jefferson-11th Street, LLC

and the other defendants/respondents in the District’s Receivership Case would be expected to

pay all tenant relocation expenses in the Receiver’s relocation budget.

       145.      On July 30, 2018, the DC Superior Court also declared that the District’s

Receivership Case was limited to “get[ting] this building up to code” and, in response to

Jefferson-11th Street, LLC’s suggestion that elements of the SR Plan be incorporated into the

Receiver’s “Scenario 2” abatement plan, declared that “if [Jefferson-11th Street, LLC] want[s] to

do more than what’s in the receiver’s plan, you can negotiate with the other parties and see if

they’ll agree, but I’m not going to order it.”

       146.      On November 19, 2018, the DC Superior Court repeated its refusal to entertain

Jefferson-11th Street, LLC’s proposal for the substantial rehabilitation of the Property beyond

the scope of the Receiver’s “Scenario 2” abatement plan except on consent of the other parties to

the District’s Receivership Case, which consent, despite several attempts at mediation, has not

been obtained.

       147.      On January 9, 2019, the Receiver advised the DC Superior Court that each

exploration of the Property appears to reveal a new deficiency that must be remedied, and he

reported the discovery of conditions requiring the expansion of his “Scenario 2” plan, budget,

and timeline, including: the complete failure of the Property’s boiler (necessitating replacement



                                                 - 24 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 25 of 32



at an estimated cost of $150,000), corrosion beyond repair of nearly all of the building’s steel

support columns (necessitating replacement, together with their concrete piers, at an estimated

cost of $75,000), and obstructed or damaged vertical waste lines running to the sewer system and

partial sewer collapse under the building (requiring repairs estimated at between $17,000 and

$25,000), totaling an additional $250,000, which (together with the Receiver’s recommended

25% contingency, but not including the relocation budget) increases the total estimated

“Scenario 2” budget to $1,812,500 (up from $1,618,190) and extends the “Scenario 2” estimated

completion to the first quarter of 2020.

       148.     Jefferson-11th Street, LLC’s SR Plan (and earlier plans to improve and

rehabilitate the Property) would have addressed the boiler, the steel support columns, and the

waste line blockages.

       149.     On February 12, 2019, the Receiver submitted an amended relocation budget

totaling $270,773 (revised upward from $260,442).

       150.     On information and belief, alterations to the Property already made and to be

made by the Receiver pursuant to “Scenario 2” would be of limited utility and value in a post-

receivership substantial rehabilitation by Jefferson-11th Street, LLC in accordance with the SR

Plan because they would likely have to be demolished or significantly altered to make the SR

Plan commercially viable.

       151.     For example: (a) the new boiler that the Receiver plans to install in the Property

at Jefferson-11th Street, LLC’s expense ($150,000) will not comport with the SR Plan’s central

heating and air-conditioning systems and will require the Receiver’s boiler to be removed or re-

configured, will require new conduits to be installed in the Receiver’s newly renovated units

(which will require demolition and new construction), and will require a new condenser unit to



                                               - 25 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 26 of 32



be installed on the roof, which will likely require replacement of at least a portion of the

Receiver’s new roof; (b) jacking up of the foundation in order to conduct necessary foundational

underpinning and reconstruction of the concrete piers and steel support columns will likely crack

exterior pointing already conducted by the Receiver and require re-pointing; and (c) SR Plan

upgrades to the electrical and sprinkler systems will require much of the Receiver’s “Scenario 2”

interior wall and ceiling work to be torn out and reconstructed.

        152.     The District’s Receivership Case: (a) ousts Jefferson-11th Street, LLC from

control of the Property, from its income stream, and from a guiding role in its renovation; (b)

prolongs Jefferson-11th Street, LLC’s exacerbated risks of bare legal ownership of an

uninsurable loss-making Property; (c) requires Jefferson-11th Street, LLC to pay all expenses

associated with what is tantamount to the Property’s substantial rehabilitation by the Receiver

(including tenant relocation expenses), but confers none of the benefits of a substantial

rehabilitation under the Housing Act such as increased rents and prescribed relocation expenses;

(d) deprives Jefferson-11th Street, LLC of reasonable economic justification for undertaking a

substantial rehabilitation of the Property in accordance with the SR Plan under the Housing Act

after the receivership; and (e) bars any other use of the Property that will provide Jefferson-11th

Street, LLC with a reasonable rate of return.

                                               COUNT I
                                      (Taking of Private Property)
                                 (against the District and the Receiver)

        153.     Jefferson-11th Street, LLC repeats and realleges each and every allegation above

as if restated here at length.




                                                  - 26 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 27 of 32



       154.     The U.S. Constitution’s Fifth Amendment prohibits the District from taking

private property for public use without just compensation and from taking private property for a

private purpose.

       155.     Jefferson-11th Street, LLC’s property interests protected by the Fifth Amendment

include the right to improve the Property, the reasonable expectancy of realizing the Property’s

enhanced market value and increased rents in accordance with the SR Plan and the Housing Act,

and substantial sums of cash (currently totaling $2,072,738) that Jefferson-11th Street, LLC has

been required to pay to the Receiver to fund the receiver’s substantial rehabilitation of the

Property (collectively, “Protected Property Interests”).

       156.     The Protected Property Interests are private property.

       157.     On the pretext of “bringing the building up to code” in the District’s Receivership

Case, but in fact conducting what is tantamount to a complete renovation of the Property at the

Receiver’s direction and Jefferson-11th Street, LLC’s open-ended expense, the District has

frustrated and interfered with Jefferson-11th Street, LLC’s reasonable investment-backed

expectancies of the increased value and rents the Property would have achieved through a

substantial rehabilitation under the Housing Act, has nearly wiped out Jefferson-11th Street,

LLC’s 100% equity in the Property, has made it impossible for Jefferson-11th Street, LLC to

realize a reasonable rate of return from the Property after the receivership, and has irredeemably

deprived Jefferson-11th Street, LLC of a substantial portion of the value of the cash it has paid

into the receivership, of which Jefferson-11th Street, LLC will not recover the equivalent value

in the Property after the receivership.

       158.     In particular, the District has taken: (a) the reasonable expectancy of the excess

in market value the Property would have achieved under the SR Plan over the market value the



                                               - 27 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 28 of 32



Property will have on the completion of the Receiver’s “Scenario 2” abatement work; (b) the

reasonable expectancy of the increased rent revenues the Property would have achieved under

the Housing Act under a substantial rehabilitation pursuant to the SR Plan; (c) the lion’s share of

Jefferson-11th Street, LLC’s equity in the Property; (d) the portion of the $2,072,738 that

Jefferson-11th Street, LLC has been required to pay into the receivership thus far but that

Jefferson-11th Street, LLC will not recover in the form of improved Property value at the end of

the receivership; and (e) the earning power of $2,072,738 during the period from payment of

funds into the receivership until the receivership is terminated.

       159.     The District has thereby deprived Jefferson-11th Street, LLC of all economically

beneficial use of the Property and the Protected Property Interests and has prevented the Property

from ever providing a reasonable rate of return.

       160.     The District has offered no compensation for the taking of Jefferson-11th Street,

LLC’s Protected Property Interests.

       161.     On information and belief, the District’s taking of Jefferson-11th Street, LLC’s

Protected Property Interests is not for a public use but for a private purpose, namely, to prefer

and protect the private interests of the Property’s tenants and residents to purchase the Property

for themselves in exercise of their TOPA rights.

       162.     For the District’s taking of the Protected Property Interests, Jefferson-11th Street,

LLC is entitled to just compensation in an amount to be proved at trial.

       163.     By reason of the District’s conduct as alleged, Jefferson-11th Street, LLC is

entitled to relief pursuant to 42 U.S.C. § 1983.




                                                - 28 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 29 of 32



                                             COUNT II
               (Alternatively, Deprivation of Property without Due Process of Law)
                               (against the District and the Receiver)

        164.     Jefferson-11th Street, LLC repeats and realleges each and every allegation above

as if restated here at length.

        165.     The U.S. Constitution’s Fifth Amendment prohibits the District from depriving

any person of property without due process of law.

        166.     Jefferson-11th Street, LLC’s property interests protected by the Fifth Amendment

include: (a) the right to improve the Property in a commercially reasonable manner to increase

its market value and realize a reasonable rate of return; and (b) the right to increase Property

rents as allowed by the Housing Act.

        167.     The District has deprived Jefferson-11th Street, LLC of its property by adopting

the Receiver’s “Scenario 2” abatement plan to the exclusion of any element of Jefferson-11th

Street, LLC’s SR Plan and has thereby irredeemably prevented Jefferson-11th Street, LLC from

realizing a reasonable rate of return from the Property.

        168.     The District’s deprivation of Jefferson-11th Street, LLC’s property resulted from a

municipal policy, expressed in rulings of the DC Superior Court in the District’s Receivership

Case, which policy: (a) contrary to TRA §§ 42-3651.01 and 42-3651.06(d), authorizes the

Receiver (i) to take actions beyond those necessary and proper to the maintenance and repair of

the Property, and (ii) to make capital improvements to the Property beyond those necessary to

abate housing code violations; and (b) unjustifiably requires the consent of the other parties to

the District’s Receivership Case in order for elements of Jefferson-11th Street, LLC’s proposed

abatement plan or SR Plan to be incorporated into the Receiver’s abatement plan.




                                                - 29 -
              Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 30 of 32



       169.     The foregoing policy was imposed under color of law but without due process

under the guise of “bringing the building up to code.”

       170.     The due process to which Jefferson-11th Street, LLC is entitled is a Receiver’s

abatement plan that is either: (a) confined within the limits of the TRA, or (b) incorporates

reasonable elements of Jefferson-11th Street, LLC’s proposed abatement plan or SR Plan, and

that, in either case, does not deprive Jefferson-11th Street, LLC of the benefits to which it would

be entitled for a substantial rehabilitation of the Property under the Housing Act and does not

prevent Jefferson-11th Street, LLC from realizing a reasonable rate of return on the Property after

the receivership.

       171.     The resulting harms to Jefferson-11th Street, LLC include: (a) loss of the

improved value of the Property under the SR Plan and the benefits of a substantial rehabilitation

of the Property under the Housing Act; (b) loss of the opportunity to achieve a reasonable rate of

return on the Property; (c) loss of possession and control of the Property during the receivership;

(d) undue elevation of the interests of the Property’s tenants and residents to the unfair detriment

of Jefferson-11th Street, LLC’s interests; (e) unfair exposure to the risks of owning the Property

without the benefit of liability insurance; (f) incurral of the otherwise avoidable costs of the

Receiver’s abatement plan and the Receiver’s relocation budget; and (g) incurral of otherwise

avoidable legal fees and other litigation-related costs.

       172.     The District’s denials of due process will continue to cause harm as long as the

Receivership Case continues.

       173.     As a result of the District’s conduct, Jefferson-11th Street, LLC has suffered and

will continue to suffer substantial loss and damages in amounts to be proved at trial.




                                                - 30 -
               Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 31 of 32



        174.     By reason of the District’s conduct as alleged, Jefferson-11th Street, LLC is

entitled to relief pursuant to 42 U.S.C. § 1983.

                                           COUNT III
                        (Tortious Interference with Business Expectancy)
                    (against Tenants’ Association, LEDC, and John Does 1-5)

        175.     Jefferson-11th Street, LLC repeats and realleges each and every allegation above

as if restated here at length.

        176.     At various times since 2012 and continuing to the present time as alleged,

Jefferson-11th Street, LLC’s attempts to improve and rehabilitate the Property gave rise to

Jefferson-11th Street, LLC’s reasonable business expectancies of enhancing the Property’s

market value, increasing rents as allowed by law, and realizing a commercially reasonable rate of

return on the Property.

        177.     From 2012 and thereafter, Tenants and Affiliates knew of Jefferson-11th Street,

LLC’s reasonable business expectancies.

        178.     Through the Scheme, Tenants and Affiliates deliberately and intentionally

interfered with, disrupted, and deprived Jefferson-11th Street, LLC of its reasonable business

expectancies in the manner alleged.

        179.     As a result of Tenants’ and Affiliates’ Scheme, Jefferson-11th Street, LLC has

been damaged and continues to be damaged in amounts to be proved at trial.

                 WHEREFORE, plaintiff Jefferson-11th Street, LLC demands judgment against

defendants and each of them as follows:

        A.       On Count I, (i) a declaration that the TRA, as applied in the District’s

Receivership Case, has effected a taking of Jefferson-11th Street, LLC’s private Property and

Protected Property interests for a private purpose for which Jefferson-11th Street, LLC is entitled



                                                 - 31 -
             Case 1:19-cv-01416 Document 1 Filed 05/15/19 Page 32 of 32



to just compensation; and (ii) an award of just compensation against the District in an amount to

be proved at trial;

        B.      On alternative Count II, compensatory damages in amounts to be proved at trial,

together with pre- and post-judgment interest thereon as allowed by law;

        C.      On Count III, compensatory damages in amounts to be proved at trial, together

with pre- and post-judgment interest thereon as allowed by law;

        D.      On all counts, attorneys’ fees as allowed by law and the costs of the action; and

        E.      Such other and further relief as to the court seems just and proper.


                               DEMAND FOR TRIAL BY JURY

                Pursuant to Rule 38(b), Fed. R. Civ. P., plaintiff demands trial by jury of all issues

triable of right by jury.

Dated: Washington, D.C.
       May 15, 2019
                                                         BERLINER, CORCORAN & ROWE, LLP

                                               By:       s/ James L. Marketos______________
                                                         James L. Marketos, Esq.
                                                         D.C. Bar No. 412953
                                                         jlm@bcr-dc.com
                                                         Melvin White, Esq.
                                                         D.C. Bar No. 422087
                                                         mw@bcr-dc.com
                                                         Laina C. Lopez, Esq.
                                                         D.C. Bar No. 477412
                                                         lcl@bcr-dc.com

                                                         Suite 1100
                                                         1101 Seventeenth Street, N.W.
                                                         Washington, D.C. 20036
                                                         Tel. (202) 293-5555
                                                         Fax (202) 293-9035

                                                         Attorneys for Plaintiff



                                                - 32 -
